Citation Nr: 0120084	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-04 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for an 
incomplete left ulnar nerve paralysis, status post left wrist 
laceration and repair, with re-injury during a parachute 
accident, currently evaluated as 20 percent disabling.

2.  Entitlement to a compensable disability evaluation for 
residuals of a stress fracture of the right tibia. 


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from October 1987 to September 
1991 and from November 1996 to April 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's left ulnar nerve paralysis is severe, but 
is not complete, with a "griffin claw" deformity due to 
flexor contraction of the ring and little finger, marked 
atrophy, loss of extension of the ring and little fingers, or 
weakened flexion of the wrist.

3.  The veteran's stress fracture of the right tibia does not 
manifest impairment of the tibia and fibula with a slight 
knee or ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for an incomplete left ulnar nerve paralysis have not been 
met.  38 C.F.R. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.124a, 
Diagnostic Code 8516 (2000).

2.  The criteria for a compensable evaluation for a stress 
fracture of the right tibia have not been met. 38 C.F.R. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5262 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran two VA 
examinations, as well as obtained relevant medical records.  
The Statement of the Case provided to the veteran informed 
him of the pertinent laws and regulations and the evidence 
necessary to substantiate his claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) ("[I]f BVA determines that [an] 
omission . . . did not prejudice the claimant or violate VA's 
statutory duty to assist, BVA [can] properly render a 
decision on the appeal...."). The Board also observes that the 
veteran was scheduled for a videoconference hearing before a 
member of the Board in July 2001.  However, the veteran 
failed to report as scheduled.  As such, the Board finds that 
the duty to assist was satisfied and the case is ready for 
appellate review.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not always a one-way 
street.  If a veteran wants help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."). 

I.  Background

The veteran contends that the current disability evaluation 
for his ulnar nerve palsy does not accurately reflect the 
severity of that disability.  Specifically, the veteran 
asserts that his disability should be evaluated as 30 percent 
disabling because he does not have full extension or sensory 
response of the ring and little finger.  In addition, the 
veteran contends that he is entitled to a compensable 
disability evaluation for a stress fracture of the right 
tibia because he experiences pain.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that 
the disability be considered in the context of the entire 
recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  However, where an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Historically, a November 1999 rating decision granted the 
veteran service connection for an incomplete left ulnar nerve 
paralysis, status post wrist laceration and repair and 
assigned a 20 percent disability evaluation.  See 38 C.F.R. 
§ 3.322 (in cases involving aggravation, the rating reflects 
only the degree of disability beyond that which existed at 
the time of entry into active service).  The rating decision 
also granted service connection for a stress fracture of the 
right tibia and assigned a noncompensable disability 
evaluation.  The veteran filed a Notice of Disagreement with 
regard to the November 1999 rating decision and a Statement 
of the Case was issued in December 1999.  The veteran 
perfected his appeal in January 2000, and additional 
information was associated with the claims file in February 
2000.  Following an August 2000 telephone conference between 
the RO and the veteran, the veteran was issued a Supplemental 
Statement of the Case.  Following a second VA examination, 
the veteran was issued another Supplemental Statement of the 
Case.

II.  Incomplete Left Ulnar Nerve Paralysis

As stated earlier, the veteran essentially requests a 
disability evaluation in excess of 20 percent for his service 
connected incomplete ulnar nerve paralysis, status post left 
wrist laceration and repair.

The veteran was afforded two VA examinations with regard to 
his incomplete left ulnar nerve paralysis.  The veteran was 
first afforded a VA examination in November 1999, wherein the 
veteran related that he experienced an extensive injury to 
his left forearm when he fell through a plate glass window in 
1993.  The veteran lacerated the lower left forearm, and 
severed the ulnar nerve, ulnar artery, and several tendons.  
The veteran related that he underwent surgical repair and 
rehabilitation, following which he was able to open his ring 
and little finger with only slight flexion.  The veteran also 
related that he had some weakness of the left hand following 
the surgery, but that his left hand was stronger at that time 
than at the present time.  The veteran re-injured his hand in 
1997, during a night parachute jump.  The veteran had 
increased pain and numbness in the hand following the re-
injury, as well as a decreased ability to move the fourth and 
fifth digits of the left hand.  Physical therapy resulted in 
no significant improvement in strength and sensation of the 
left hand.  The veteran further stated that he is unable to 
use the fourth and fifth digits of the left hand, and that he 
has difficulty with grip and fine dexterity of the left hand.  
The veteran also related that he occasionally experiences a 
dysesthetic pain along the ulnar distribution of the left arm 
and that extreme cold causes inability for him to move the 
fourth and fifth digits of the left hand.  Neurological 
examination showed extensive atrophy of the muscles on the 
ulnar distribution of the left hand and deformities of the 
distal joints of the fourth and fifth digits. A positive 
Froment's sign and marked weakness of the interossei muscles 
was also noted.  Sensory examination revealed an absent 
pinprick in the ulnar distribution of the left hand.  Deep 
tendon reflexes were equal and symmetrical.  The examiner 
stated that the fourth and fifth digits of the left hand have 
involuntary flexion.  The examiner also noted that an EMG 
report that the veteran brought to the examination was 
consistent with a severe, chronic, incomplete distal ulnar 
neuropathy with axonal degeneration and without any sensory 
response.  The veteran was assessed as having severe atrophy 
and weakness in the ulnar nerve distribution of the left 
hand.

The veteran was afforded a second VA examination in January 
2001.  The veteran related the same history of injury as in 
the previous VA examination.  According to the examination 
report, the veteran also related that his left-hand grip and 
strength is weaker than his right.  The veteran related that 
he has occasional tingling above the wrist, and he has 
tenderness if he bumps into anything.  He also reported that 
he has persistent numbness of the left little finger and the 
distal half of the left ring finger. Physical examination 
revealed atrophy of all of the interosseous muscles between 
the thumb and metacarpal bones dorsal and palmar on the left 
hand.  The examiner noted that there is flexion contracture, 
and that there is no abduction or adduction of the left ring 
and little fingers.  There is also no active flexion or 
extension of those fingers.  Hand grip was 50 pounds on the 
left compared with 140 pounds on the right.  There was full 
active and passive range of motion of the wrist, with 
slightly decreased strength to resistance on the ulnar 
deviation stress examination.  Froment's sign was positive on 
the left hand.  Sensory examination showed decreased ability 
to distinguish sharp objects on the ulnar aspect of the hand, 
and all of the ring and little fingers.  The veteran does not 
wear a wrist brace or support.  The veteran is right-handed.  
The examiner noted the veteran has not sought any further 
care for his left hand or wrist following military service 
and that the veteran has not missed any days from his current 
employment due to his left hand or wrist.  X-rays of the hand 
were unremarkable.  Nerve conduction studies indicated a left 
ulnar neuropathy with associated axonal loss.  The veteran 
was diagnosed with status post laceration of the left arm 
with residual ulnar nerve injury, atrophy of the left hand, 
and contractures of the ring and little fingers of the left 
hand.  

The veteran's incomplete left ulnar nerve paralysis is rated 
as 30 percent disabling pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  A 30 percent disability evaluation is 
assigned for severe incomplete ulnar nerve paralysis of the 
minor extremity.  See 38 C.F.R. § 4.124a, Diagnostic Code 
8516.  The next higher 50 percent disability evaluation is 
warranted where there is complete ulnar nerve paralysis with 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers and atrophy of the dorsal interspace 
and thenar and hypothenar eminences, loss of extension of the 
ring and little fingers, and weakened flexion of the wrist.  
Id.  The Board observes that the veteran's final rating is 
reduced by 10 percent for the degree of disability existing 
at the time of entrance into active service.  See 38 C.F.R. 
§ 3.322(a). 

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 30 percent disability rating and that an 
increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran has complete paralysis of the ulnar nerve with 
"griffin claw" deformity, loss of extension of the ring and 
little fingers, or weakened flexion of the thumb.  With the 
exception of the numbness and loss of finger dexterity that 
the veteran experiences, the VA examinations show little in 
the way of complete ulnar neuropathy.  The veteran only had 
slightly decreased wrist strength to resistance and has full 
range of motion of the wrist.  And, while the veteran was 
noted as having atrophy of the interosseous muscles and 
decreased sensory function, the veteran is able to adduct his 
thumb and passively extend his ring and little fingers.  
Additionally, the veteran does not wear a wrist brace or 
support.  Therefore, the veteran's symptomatology most 
closely fits within the criteria for the currently assigned 
30 percent disability evaluation.

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 30 percent for incomplete 
ulnar nerve paralysis, the Board has also considered whether 
the veteran is entitled to an increased disability evaluation 
on an extra-schedular basis.  However, the Board concludes 
that the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
incomplete left ulnar nerve paralysis, standing alone, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In this regard, the record does not 
reflect any further hospitalization, surgery, or physical 
therapy for treatment of the veteran's incomplete left ulnar 
nerve paralysis.  Moreover, the veteran has not missed any 
work due to his left hand or wrist disability.  Accordingly, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for incomplete left ulnar nerve paralysis, 
status post left wrist laceration and repair, on either a 
schedular or an extra-schedular basis.

III.  Stress Fracture of the Right Tibia

As mentioned earlier, the veteran claims that he is entitled 
to a compensable rating for his service connected stress 
fracture of the right tibia.

The veteran was first afforded a VA examination with regard 
to the stress fracture of his right tibia in February 1999.  
The examination report showed that the veteran related a 
history of point tenderness in the medial tibia area.  The 
veteran reported that, while in service, the pain 
progressively worsened and kept him awake at night.  The 
veteran also related that he was in pain after running and 
taking Motrin up to six times per day.  The veteran stated 
that following a two-month "Profile" in which running was 
not permitted, the pain subsided.  However, the veteran also 
stated that he has flare-ups when he runs daily versus a mile 
and a half twice a week, and that the flare-ups are relieved 
by elevation, ibuprofen, and ice to the area.  According to 
the report, flare-ups affect the veteran's employment in that 
the veteran is required to be on his feet all day, which 
increases the discomfort.  The examination report notes that 
the veteran does not use crutches, braces, canes, or 
corrective shoes and that the veteran has no symptoms of bone 
disease.  Physical examination revealed that the veteran's 
right lower leg was normal.  Diagnosis was history of right 
tibia stress fracture.

The veteran was afforded another VA examination in connection 
with his claim in January 2001.  According to the VA 
examination report, the veteran related a history of pain 
caused by shin splints and stress fracture in his right-lower 
leg while in "Ranger training."  The veteran stated that he 
was off training for about three months, and the pain 
improved, but returned when he began training again.  The 
veteran also related that he did not seek any further care 
for his leg while in the military or since his discharge.  
The veteran also stated that he still runs, but does so on a 
padded track, and takes Motrin for temporary symptomatic 
relief.  The veteran also stated that his work requires that 
he stand most of the day, and that he has pain in his left 
knee, which requires him to put more pressure on his right 
leg and increases pain in his right lower leg.  The examiner 
noted that the veteran does not use any braces, supports, 
ice, or heat.  Physical examination did not show any evidence 
of atrophy, heat, or edema of the legs.  Strength was 5 out 
of 5 in all muscle groups, and there was no point tenderness 
on pressure to the anterior tibia.  The veteran could heel 
walk, toe walk, and squat without difficulty.  There was full 
range of motion of the knees without heat, edema, 
instability, or crepitations.  X-rays were negative for a 
deformity showing the location of any stress fractures.  The 
diagnosis was remote stress fracture of the right tibia, 
resolved.  The examiner also noted that the veteran has not 
missed any days from work as a result of his right leg and 
does not avoid any activities for fear of re-injuring his 
right leg. 

The veteran's stress fracture of the right tibia was rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 
noncompensable disability evaluation is assigned under this 
Diagnostic Code where there is impairment of the tibia and 
fibula without evidence of malunion of the tibia and fibula.  
A 10 percent disability evaluation is warranted where there 
is evidence of malunion of the tibia and fibula with a slight 
knee or ankle disability. 

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned noncompensable disability evaluation and 
that an increased disability evaluation is not warranted.  
The objective clinical evidence of record does not show that 
the veteran has malunion of the tibia and fibula with a 
slight knee or ankle disability to warrant a 10 percent 
disability evaluation under Diagnostic Code 5262.  With the 
exception of the pain that the veteran experiences, there is 
no evidence of impairment of the tibia or fibula. See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (". . . . 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted").  
X-rays at the most recent VA examination were unremarkable, 
and did not show a deformity suggesting the location of the 
stress fracture.  In addition, there is no right knee or 
ankle disability present.  Although the veteran had 
complaints of left knee pain, upon examination of both knees, 
the veteran had full range of motion, without edema, 
instability, or crepitations.  Moreover, the veteran had full 
muscle strength in both legs, and no point tenderness on the 
anterior tibia.  Therefore, the veteran's symptomatology most 
closely fits within the criteria for the currently assigned 
noncompensable disability evaluation.

In concluding that the veteran is not entitled to a 
compensable disability evaluation, the Board has also 
considered whether the veteran is entitled to a higher 
disability evaluation on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran's right tibia stress fracture is symptomatic, and 
he reports experiencing pain and a poor tolerance for 
standing.  Nevertheless, the veteran reports that ibuprofen 
or Motrin relieve his pain, as does rest and putting ice on 
his leg.  Moreover, there is no evidence of fatigability, 
incoordination, or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, supra.  Thus, there is no objective, clinical 
indication that the veteran's symptoms result in any 
additional functional limitation to a degree that would 
support a compensable disability rating.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional and unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his stress fracture 
of the right tibia, standing alone, resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Rather, it appears from the record that the veteran is 
currently employed, and has not missed any work because of 
his leg.  As such, there is no evidence of marked 
interference with the veteran's employment.  Accordingly, the 
Board finds that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for a stress fracture of the right tibia, on 
either a schedular or an extra-schedular basis.



ORDER

An evaluation in excess of 20 percent for incomplete left 
ulnar nerve paralysis, status post left wrist laceration and 
repair, is denied.

A compensable evaluation for a stress fracture of the right 
tibia is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

